McCORMICK, Circuit Judge
(concurring). I concur in the opinion of my Brother, Judge NEWMAN, and his announcement of the conclusions of a majority of the court in its decision of this case. I go somewhat further than he does. In my opinion, the contract declared upon does not, in any sense known to the law of pleading, admit eyen approximately the amount of the balance due on the account that had been kept by A. S. Johnson & Co. in the name of Howell Cotton Company with the plaintiff. It does admit a liability for $3,000, and,.as I read it, for that amount alone. The reference to the amount of the balance on the other account should only be construed to mean and to say that the bank claimed a balance of about that amount, which the cotton company disclaimed any interest in o>r liability for beyond the $3,000 which it engaged to pay, and, before the judgment in this case, had paid. The sixth clause of the agreement declared on provides for the keeping of a running account, and implies that that running account may be conside red as a continuation of the account which the bank already had; and it is manifest that it is the balance claimed to be due on this con (in nation of the account for which this action is brought According to my view of the settled practice in Texas, and the requirements of the statute, and the decision of the courts thereon in reference to the pleadings of the plaintiff, this action .should not be maintained without the plaintiff's being required to embody in its petition or attach to it an itemized statement of the particulars of the transactions between the parties, duly set out in the form of an itemized account. To state in general terms that all the’items are wTel! known to the defendant, and are set out in its bank pass book, and that the drafts for each of the items have been returned to the drawers, and are now in the possession of the defendant, does not in any degree meet the requirements of the statutes, and the early uniform and continued decisions of the courts on that subject. The cases are not numerous in the Texas reports, because, by the early cases, the practice became so well settled that the matter has not since been con*772tested. The opinion of the majority refers to cases considered nearest in point, and those cases refer to others that had gone before. I have not taken the time to look for later cases. We have been referred to none, and I am satisfied that there can be none in conflict with the early decisions of the court, and what I deem to be the settled practice in that state.